 

Exhibit 10.2

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release ("Agreement") is made and entered
into between James L. Reynolds ("Executive") and ADOMANI, Inc., a Delaware
corporation ("Company"). Executive and Company are sometimes referred to herein
individually as a "Party" and collectively as the "Parties."

 

1.Separation of Employment. Executive voluntarily resigns from his employment
with the Company, and his last day of employment with Company will be October
30, 2020 ("Separation Date"). Executive claims and shall claim no further right
to employment by Company or its Affiliates beyond the Separation Date. Executive
hereby resigns, effective on the Separation Date, from any and all
directorships, committee memberships, and any other positions Executive holds
with Company and its Affiliates. For the purposes of this Agreement, the term
"Affiliate" means any entity currently existing or subsequently organized or
formed that directly or indirectly controls, is controlled by or is under common
control with Company, whether through the ownership of voting securities, by
contract or otherwise.

 

2.Earned Payments and Benefits.

2.1All base salary owed to Executive through the Separation Date will be paid to
Executive in accordance with Section 4.l(a).

2.2Executive will be covered under Company's health, dental, and vision
insurance policies through the end of October, 2020. As of the first day of the
following month, Executive and any of Executive's dependents who are covered
under Company policy will become eligible for continuation of health, dental,
and vision coverage under the Consolidated Omnibus Budget Reconciliation Act of
1986 and, to the extent applicable, the California Continuation Benefits
Replacement Act ("COBRA"). Company will provide separate information regarding
continuation of benefits.

2.3All applicable group term life insurance, long-term disability, short-term
disability, and other welfare benefits, if any, will terminate in accordance
with the provisions of the applicable plans. Company or any applicable insurance
providers will provide separate information regarding individual coverage
rights.

3.Payment of Compensation and  Receipt  of All Benefits.  Executive  agrees
that, except as provided herein, Company has paid to Executive all compensation
and benefits earned by virtue of Executive's employment with Company, including
but not limited to all salary, wages, commissions, bonuses, accrued vacation,
paid time off, insurance premiums, education, housing, and transportation
expenses, allowances, relocation costs, unit interests, unit appreciation
rights, equity and all other compensation and benefits owed to Executive,
including under any agreement between Company and Executive, or any Company
policies or plans. Except as provided in this Agreement, or as required by law,
all compensation and benefits will cease on the Separation Date.

 

4.Separation Benefits.

 

4.1In consideration of Executive's covenants and waiver and release herein,
Company agrees to provide Executive with the following separation payments and
benefits (collectively, the "Separation Benefits"), provided that Executive
signs, does not revoke, and abides by the terms of this Agreement and all other
agreements between Executive and Company:

 

(a)2021 Payment: Company will pay Executive a payment for 2020 in the amount of
Sixty-Four thousand, two hundred fifty dollars ($64,250.00) on January 15, 2021
via wire transfer into Executive's Wells Fargo Bank account or other account as
may be designated by the Executive at least fifteen (15) days prior to January
15, 2021, subject to tax withholding.

 

--------------------------------------------------------------------------------

 

(b)Benefit Payments: Company shall pay Executive the monthly COBRA premium that
would be owed by Executive if he elected COBRA for Executive and his dependents
for any COBRA premiums due on or before December 31, 2020, subject to tax
withholding.

 

(c)Extended Stock Option Exercise Date: Company has offered, and Executive has
accepted, stock options in the amount of (i) 5,000,000 at an exercise price of
$0.10 per share; and (ii)253,650 at an exercise price of $0.45 per share. In
consideration for this Agreement, Company will extend Executive's exercise date
for the vested portion of such options from ninety (90) days to December 31,
2021. Any portion of such options that are unvested on the Separation Date will
be forfeited by Executive.

 

(d)Merger Vesting: Company has offered, and Executive has accepted, stock
options in the amount of(i) 246,350 at an exercise price of$0.45 per share; and
(ii) 1,000,000 at an exercise price of $0.12 per share. Executive and Company
agree that all such options are currently unvested and shall be fully vested
upon the completion of a merger, or similar transaction, of Company with any
company completed prior to the termination of such options, and must be
exercised within one (I) year of the completion date of such transaction.
Company will inform Executive of the completion date and expiration date of the
options within a reasonable time after the transaction.

4.2Company's provision of the Separation Benefits does not constitute, and will
not be treated for any purpose as, an extension of Executive's employment beyond
the Separation Date. Executive acknowledges and agrees that the Separation
Benefits are adequate consideration for Executive's covenants, obligations,
waiver, and release in this Agreement. Executive further acknowledges that
Company would not be providing (and would have no obligation to provide) the
Separation Benefits in the absence of this Agreement. Except as set forth above,
any unvested equity-based or equity-linked awards held by Executive will
terminate for no consideration immediately upon the Separation Date. Except as
set forth above, Executive holds no equity-based or equity-linked compensation.
Except as otherwise provided expressly herein, all equity-based or equity-linked
compensation held by Executive, including the options described above, will be
governed by the terms and conditions of the applicable equity plan and the
agreements governing such compensation.

 

5.General Release.

 

5.1In consideration for Company's agreement to provide Executive the Separation
Benefits described in Section 4, Executive hereby agrees, for himself and his
marital community, heirs, executors, successors, and assigns, to waive, release,
acquit, and forever discharge the Released Parties, as defined below, from any
and all claims ("Released Claims"). This release is comprehensive and Released
Claims include all known or unknown claims, demands, actions, causes of action,
or suits of any kind or nature whatsoever, if any, that Executive has or could
have, individually or as a class representative, for any event, occurrence, or
omission that has occurred or that could be alleged to have occurred prior to
Executive signing this Agreement, including, but not limited to, all losses,
debts, liabilities, costs, loss of services, expenses, compensation,
contribution, attorneys' fees, and all compensatory, consequential, liquidated,
special, and punitive damages. Executive understands that this means that
Executive is releasing the Released Parties from claims under any and all
foreign, national, state, and local laws, statutes, regulations, ordinances, and
common law, including but not limited to claims related to any of the following,
which are included as part of "Released Claims": (a) the Employee Retirement
Income Security Act ("ERISA"); (b) Title VII of the Civil Rights Act of 1964, as
amended; (c) the Americans with Disabilities Act, as amended; (d) the Age
Discrimination in Employment Act; (e) the Older Workers Benefit Protection Act;
(t) the Family and Medical Leave Act and California Family Rights Act; (g) the
California Fair Employment And Housing Act; (h) the Fair Credit Reporting Act;
(i) the California Investigative Consumer Reporting Agencies Act and California
Consumer Credit Reporting Agencies Act; (j) the California Labor Code,
applicable Wage Orders, and the California Constitution; and (k) any other claim
concerning or arising from Executive's employment with Company or Executive's
separation from Company, including without limitation, retaliation,
discrimination, harassment, employee benefits, compensation, wages and work
hours, equity, options, leaves of absence and paid time off, express or implied
employment contracts, claims for breach of contract based on Executive's
Employment Agreement with the Company or otherwise, physical or personal injury,
emotional distress, prope1iy damage, fraud, defamation, invasion of privacy,
tortious interference, breach of fiduciary duties, breach of the covenant of
good faith and fair dealing; estoppel or misrepresentation; and similar or
related claims.

2

--------------------------------------------------------------------------------

 

 

5.2For the purpose of this Agreement, the term "Released Parties" means Company,
its Affiliates, parents, subsidiaries, predecessors, successors, joint ventures,
and related companies and its and their present, former, and future successors
and assigns, and all of its and their present, former, and future owners,
directors, officers, limited and general partners, members, managers,
shareholders, employees, agents, assigns, insurers, trustees, employee benefit
programs (and the trustees, administrators, fiduciaries, and insurers of such
programs), and attorneys.

 

5.3"Released Claims" do not include: (a) claims for breach or enforcement of
this Agreement; (b) claims that arise after execution of this Agreement; (c)
entitlement claims under ERISA for vested benefits arising under any applicable
BRISA plan; (d) Executive's right, if any, to individual conversion privileges
under any medical, dental, long term disability, life insurance and other
welfare program; (e) claims for unemployment insurance benefits; (f) workers'
compensation claims; (g) claims challenging the validity of this Agreement under
the Age Discrimination in Employment Act and/or the Older Workers Benefit
Protection Act; or (h) any other claims that may not be released under this
Agreement in accordance with applicable law.

 

6.Additional Covenants. Executive agrees that, except to the extent such right
may not be waived by law, Executive will not commence any lawsuit based on any
Released Claim. Executive represents and warrants that Executive has not filed
any lawsuits, complaints, or charges based on any Released Claims. Executive
understands that nothing in this Agreement prevents Executive from filing or
prosecuting a charge with any administrative agency (such as the Equal
Employment Opportunity Commission ("EEOC"), U.S. Securities and Exchange
Commission ("SEC"), U.S. Department of Labor ("DOL''), or California Department
of Fair Employment and Housing ("DFEH")) with respect to any such claim or from
participating in an investigation or proceeding conducted by the EEOC, SEC,
DFEH, or another administrative agency. Notwithstanding the foregoing, Executive
understands and agrees: (a) Executive will not seek and is hereby waiving any
claim for personal damages and/or other personal relief; and (b) Executive will
cause the withdrawal or dismissal with prejudice of any claim Executive has
purported to waive in this Agreement. Notwithstanding the foregoing, this
Agreement does not limit Executive's ability to receive an award for information
provided to the SEC. Executive represents and warrants that Executive is the
sole owner of any and all Released Claims that Executive may have, and that
Executive has not assigned or otherwise transferred Executive's right or
interest in any Released Claim.

 

7.Waiver of Unknown Claims. It is a condition hereof, and it is Executive's
intention in the execution of the General Release in Section 5, above, that the
same shall be effective as a bar to each and every claim specified above, and in
furtherance of this intention, Executive hereby expressly waives any and all
rights and benefits conferred upon Executive by Section 1542 of the California
Civil Code, which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

8.Non-Disclosure of Confidential Information.

 

8.1Executive has obtained, received, or gained access to Confidential
Information (as defined below) in connection with Executive's work for Company.
Executive will hold all Confidential Information in strictest confidence and
will not acquire, use, publish, disclose, or communicate any Confidential
Information without the prior written approval of an authorized principal,
officer, manager, member, or agent of Company. Executive represents and warrants
that Executive has at all times prior to the execution of this Agreement held in
confidence all Confidential Information, and has not acquired, used, published,
disclosed, or communicated any Confidential lnformation, except as has been
required in connection with Executive's work for Company or pursuant to prior
written approval of an authorized principal, officer, manager, member, or agent
of Company. The obligations under this provision are in addition to any
obligations imposed under prior confidentiality agreements and under federal or
state laws, including, without limitation, the California Uniform Trade Secrets
Act. Nothing in this provision prohibits disclosures required by law or the
legal process, including as provided in Section 12 below.

3

--------------------------------------------------------------------------------

 

 

8.2For purposes of this Agreement, "Confidential Information" means proprieta1y
or confidential information of Company in whatever form, whether recorded or
merely remembered, and whether or not marked or otherwise designated as
confidential, that is not otherwise generally known to the public, relating or
pertaining to Company's business, projects, products, programs, designs,
content, customers, suppliers, inventions, or trade secrets, including but not
limited to: Company techniques, technology, practices, procedures, operations,
and methods of conducting business; information technology systems and
operations; algorithms, software, and other computer code; published and
unpublished know- how, whether patented or unpatented; business and financial
information; sources of finance or suppliers; personnel information; strategic
information customer and prospect lists, including prospective, current, and
past customers and prospects; information concerning Company's business
partners; identify of customers and other customer information; contract terms;
licenses; Company pricing policies and strategies; market surveys; marketing and
sales plans, strategies and materials; research projects or developments;
products; legal affairs; and future plans relating to any aspect of Company's
present or anticipated businesses.

 

8.3Executive will preserve as confidential any information that Executive has
learned or obtained from a third party or relating to a third party (such as a
client, customer, affiliate, partner, advisor, investor, or vendor) that is not
readily available to the public or that Company is obligated to treat as
confidential, and Executive will treat such information as Confidential
Information.

 

8.4NOTICE of lmmunity for Certain Confidential Disclosures of Trade Secrets.

Executive is notified of the following provisions of 18 U.S.C. § 1833(6):

 

(a)Immunity.-An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret
that-(i) is made---{A) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.

 

(b)Use of trade secret information in anti-retaliation lawsuit-An individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the
individual---{i) files any document containing the trade secret under seal; and
(i) does not disclose the trade secret except pursuant to court order.

 

9.Return of Company Property. Executive represents and warrants that Executive
has turned over and/or will turn over by the Effective Date or a date agreed to
by both parties to Company all property that Executive received from Company or
that Executive generated in the course of Executive's relationship with Company
(collectively referred to as "Company Property") and that Executive has not
provided any Company Property to anyone without authorization of Company.
Company Property includes, without limitation, documents, computers, electronic
media, keys, credit cards, lists and databases indicating parties who have
relationships with Company, and all copies thereof. Executive also warrants that
there are no personal charges on Executive's Company credit card if the
Executive was issued such a credit card.

 

10.Confidentiality of Agreement; Non-Disparagement.

 

10.1Executive agrees that Executive will not disclose to any other person any
information regarding the existence or substance of this Agreement, except that
Executive may discuss the terms of this Agreement with Executive's spouse or
domestic partner (if any), tax advisor, or attorneys, provided they agree to
keep that info1mation strictly confidential. Executive affirms and warrants that
Executive has not made any prior disclosures that would violate this obligation
of confidentiality.

4

--------------------------------------------------------------------------------

 

 

10.2Executive agrees that Executive will not make or publish, or cause to be
made or published, any communication, written or otherwise, that disparages,
criticizes or reflects adversely on Company or any of its officers, directors,
employees, advisors, investors, successors or assigns, or engage in activities
detrimental to Company's interest including, without limitation, discussing any
Released Party or Executive's separation from Company with Company's suppliers,
customers, advisors, investors or business pa1tners, or on social media.
Fu1ther, Executive agrees not to engage in any communications regarding the
Released Parties on social media or any professional network sites. Company
agrees that its CEO will not, and it will instruct its other officers, directors
and employees not to, make or publish, or cause to be made or published, any
communication, written or otherwise, that disparages, criticizes or reflects
adversely on Executive.

10.3The obligations under this Section 10 are in addition to any obligations
imposed under prior agreements and under federal or state laws. This Section 10
is not intended to restrict Executive from making truthful disclosures as may be
required or permitted by law or legal process (including in connection with a
government investigation or proceeding before any administrative department or
agency, or to enforce the terms of this Agreement or as provided in Section 12
below). Further, nothing in this Agreement prohibits communications needed in
connection with Company business, nor prohibits Company from making disclosures
required by law or legal process, including, without limitation, to respond to
lawful inquiries by government agencies, to defend against legal claims or
litigation of any kind, or to enforce the terms of this Agreement.

 

10.4Executive understands and agrees that the confidentiality of this Agreement
and this non-disparagement provision are an important pa1t of the consideration
Executive is giving to Company in this Agreement and for which Company is
providing the Separation Benefits.

 

11.Cooperation.

 

11.lTo the extent reasonably requested by Company, Executive will cooperate with
Company in connection with matters arising out of Executive's service to Company
and its Affiliates; provided that, Company will make reasonable effo1ts to
minimize disruption of Executive's other activities. Company will reimburse
Executive for reasonable expenses incurred in connection with such cooperation
and Company will compensate Executive at an hourly rate based on Executive's
base salary as of the Separation Date.

11.2Subject to Section 12 below, Executive also agrees that, in the event
Executive is subpoenaed by any person or entity (including, but not limited to,
any government agency) to give testimony or provide documents (in a deposition,
court proceeding or otherwise) which in any way relates to Executive's
employment or engagement by, or provision of services for, Company or any of its
Affiliates, unless contrary to law, Executive will give prompt notice of such
request to Company and will make no disclosure until Company has had a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure.

12.Reports to Government Entities; Protected Disclosures. Nothing in this
Agreement is intended to restrict or prohibit Executive from initiating
communications directly with, responding to any inquiries from, providing
testimony before, providing confidential information to, reporting possible
violations of law or regulation to, or from filing a claim or assisting with an
investigation directly with a self-regulatory authority or a government agency
or entity, including the EEOC, the DOL, or the SEC, or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. Further, noting in this Agreement prohibits Executive
from testifying in an administrative, legislative, or judicial proceeding
concerning alleged criminal conduct or alleged sexual harassment, in the event
Executive has been required or requested to attend the proceeding pursuant to a
court order, subpoena, or written request from an administrative agency or the
legislature. In addition, it does not prevent Executive from disclosing
information about sexual assault, sexual harassment, workplace harassment or
discrimination based on sex or failure to prevent such conduct, or retaliation
for repotting harassment or discrimination based on sex. Executive is not
required to obtain the prior authorization of Company to engage in conduct
protected by this Section 12, and Executive is not required to notify Company
that Executive has engaged in such protected conduct.

5

--------------------------------------------------------------------------------

 

13.Neutral References; Company Records. Executive will direct any employment
verification and reference inquiries to Michael Menerey, Chief Financial Officer
or any successor Chief Financial Officer. Company will respond by providing only
Executive's dates of employment, last position held with Company, and final
salary. Company will provide additional information upon receipt of a written
request from Executive.

14.Non-Admission of Liability. Execution of this Agreement by Company and
Executive does not constitute any admission of liability, obligation,
wrongdoing, or unlawful conduct by Company, any of the Released Parties or
Executive.

15.Indemnification. Company will, to the maximum extent permitted by law,
indemnify and hold Executive harmless against expenses, including reasonable
attorney's fees, judgments, fines, settlements and other amounts actually and
reasonably incurred in connection with any proceeding arising by reason of
Executive's employment by Company. Executive will be entitled to utilize defense
legal counsel of his choice, subject to the approval of Company, which approval
will not be unreasonably withheld. Company will at all times maintain directors'
and officers' liability insurance ("D&O Insurance"), or have sufficient funds to
self-insure, in amounts and on terms at least as favorable as the D&O Insurance
policy in effect on the date hereof.

 

16.Period for Review. Executive will have a period of twenty-one (21) days from
the date of receipt of this Agreement in which to consider the terms of this
Agreement before signing it and after signing, Executive is entitled to revoke
the Agreement as provided under Section 17 below. Executive may (solely at
Executive's discretion) elect to waive a portion of this consideration period
but may not sign this Agreement any earlier than the Separation Date. The
parties agree that any revisions to this Agreement will not reset the applicable
review period. Executive has been advised that this Agreement contains a waiver
of certain important legal rights and that Executive should consult with an
attorney prior to signing this Agreement. By signing below, Executive expressly
acknowledges that Executive has consulted with Executive's own legal counsel or
has knowingly and willingly elected not to do so.

 

17.Right to Revoke Agreement. Executive may revoke this Agreement within seven
(7) days of the date Executive signs this Agreement. If this Agreement has not
been revoked within such seven (7) day period, it becomes effective on the
eighth (8th) day (the "Effective Date"). Revocation can be made by delivering a
written notice of revocation to the attention of Michael Menerey. For this
revocation to be effective, written notice must be received by the
above-referenced individual no later than the close of business on the seventh
(7th) day after Executive signs this Agreement. If Executive fails to sign this
Agreement or revokes this Agreement, it will not be effective or enforceable and
Executive will not receive the Separation Payment.

18.Notices. Notices and all other communications contemplated by this Agreement
must be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices must be
addressed to Executive at the home address that Executive most recently
communicated to the Company in writing. In the case of the Company, mailed
notices must be addressed to Michael Menerey, or any successor Chief Financial
Officer.

19.Arbitration. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION, BEFORE JUDICIAL ARBITRATION AND
MEDIATION SERVICES ("JAMS"), PURSUANT TO ITS THEN-CURRENT EMPLOYMENT ARBITRATION
RULES & PROCEDURES ("JAMS RULES"), AVAILABLE AT WWW.JAMSADR.COM. THE ARBITRATOR
MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE DECISION OF THE
ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE
ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION
SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO
ENFORCE THE ARBITRATION AWARD. THE COMPANY SHALL PAY THE COSTS AND EXPENSES
UNIQUE TO SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS

6

--------------------------------------------------------------------------------

 

RESPECTIVE COUNSEL FEES AND EXPENSES, EXCEPT AS PROVIDED HEREIN. THE PARTIES
HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A
COURT OF LAW BY A JUDGE OR JURY, TO THE EXTENT PERMITTED BY LAW. NOTWITHSTANDING
THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM SEEKING
INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT HAYING
JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE RELATING
TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE, PENDING
ARBITRATION.

20.Remedies. If Executive breaches this Agreement, Company reserves the right to
revoke the Separation Payments unless prohibited by law. If Executive files any
lawsuit or arbitration based on legal claims that Executive has released,
Executive will pay for all actual costs incurred by the Company, any Affiliates,
or the directors or Executives of Company or its Affiliates, including all
actual attorneys' fees to enforce any provisions or to defend against any claim
by Executive except with regard to a claim by Executive challenging the validity
of this Agreement in connection with a claim under the Age Discrimination in
Employment Act. Subject to the arbitration provisions in Section 19, either
Party shall be entitled to seek any legal and equitable relief for violation of
this Agreement, including but not limited to damages, specific performance and
injunctive relief. The Parties agree that any breach of Sections 8
(Non-Disclosure), 9 (Company Property) or 10 (Confidentiality;
Non-Disparagement) may cause the other Party irreparable harm for which there is
no adequate remedy at law. As a result, subject to the arbitration provision in
Section 19, the Parties will be entitled to the issuance by an arbitrator or
court of competent jurisdiction of an injunction, restraining order, or other
equitable relief, without the necessity of posting a bond, restraining the other
Party from committing or continuing to commit any such violation. Nothing in
this Agreement will limit the remedies available to the Parties. The
restrictions in this Agreement are independent of any other provision of this
Agreement and will be enforceable whether or not a Party may have or purport to
have any claim against the other Party.

21.Modification; Severability; Waiver. If any provision of this Agreement
constitutes a violation of any law or is or becomes unenforceable or void, then
such provision will be deemed modified to the extent necessary so that it is no
longer in violation of law, unenforceable, or void, and such provision will
otherwise be enforced to the fullest extent permitted by law. If such
modification is not possible, such provision (except for the release in Section
5), to the extent that it is in violation of law, unenforceable, or void, will
be deemed severable from the remaining provisions of this Agreement, which will
remain binding. No waiver by either Party of any breach by the other Patty of
any condition or provision of this Agreement shall be deemed a waiver of any
other provision or condition, nor shall the failure of or delay by either of the
Parties in exercising any right, power, or privilege under this Agreement
operate as a waiver to preclude any other or further exercise of any right,
power, or privilege.

22.Binding Agreement; Successors; Assignment. The provisions of this Agreement
will be binding upon Executive, Company and their successors, assigns, heirs,
executors, and beneficiaries. Company may assign this Agreement and Executive
hereby consents to any such assignment.

23.Third Party Beneficiaries. All current and future Company Affiliates are
intended third party beneficiaries of Executive's covenants and promises in this
Agreement and have enforceable rights and remedies under this Agreement.

24.Section 409A Compliance. This Agreement is intended to comply with Section
409A of the Internal Revenue Code of 1986, as amended ("Section 409A") or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. Any payments to be
made under this Agreement upon a termination of employment shall only be made if
such termination of employment constitutes a "separation

7

--------------------------------------------------------------------------------

 

from service" under Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by Executive on account of non- compliance with Section 409A.

25.Governing Law; Venue. Executive and Company agree that this Agreement and any
interpretation thereof will be governed by the laws of the State of California,
without regard to choice of law provisions. Subject to the mandatory arbitration
provisions in Section 19, each Party irrevocably consents to exclusive
jurisdiction and venue in the state and federal courts located in, California
with respect to any action, claim, or proceeding arising out of or in connection
with this Agreement, with the exception of requests for temporary or preliminary
injunctive relief, which may be sought in any appropriate court with
jurisdiction, but only if such relief could not he issued and made immediately
binding against the party sought to be enjoined by the state and federal courts
located in California.

26.Entire Agreement/ Reaffirmation of Post-Employment Obligations. This document
constitutes the entire agreement between Executive and Company pertaining to
Executive's employment with Company or the separation of the employment
relationship, except as otherwise provided herein.

Company and its Affiliates have made no promises to Executive other than those
contained in this Agreement. This Agreement supersedes all prior agreements and
understandings between the Parties with respect to such subject matters;
provided that nothing in this Agreement is intended, or will be construed, to
waive or in any way limit Executive's obligations to Company and its Affiliates
pursuant to any Company or Affiliate policies, agreements between Executive and
Company or its Affiliates, and all applicable laws to protect the
confidentiality of the confidential information of Company, its Affiliates and
the other Released Parties, to assign intellectual property rights to them, or
otherwise protect their intellectual property and/or business interests.

27.Knowing and Voluntary Agreement. Executive warrants and represents that:

(a)Executive has carefully read this Agreement and finds that it is written in a
manner that Executive understands; (b) Executive knows the contents of this
Agreement; (c) Executive is and has been advised to consult with Executive's
attorney before signing this Agreement and has done so or has knowingly and
voluntarily waived the right to do so; (d) Executive understands that this
Agreement is waiving any potential claims under the Age Discrimination in
Employment Act and other discrimination statutes, except as provided in this
Agreement; (f) Executive has had at least twenty-one (21) days to review and
analyze this Agreement and has been given seven (7) days to revoke acceptance;
(g) Executive did not rely upon any representation or statement concerning the
subject matter of this Agreement, except as expressly stated in the Agreement;
(h) Executive understands the Agreement's final and binding effect; and (i)
Executive has signed the Agreement as Executive's free and voluntary act.

 

[Signature Page to Follow]

 

8

--------------------------------------------------------------------------------

 

 

AGREED, ACKNOWLEDGED AND ACCEPTED this _ day of October 2020.

 

EXECUTIVE:

 

ON BEHALF OF ADOMANI, INC.:

JAMES L. REYNOLDS

 

PHILLIP OLDRIDGE, CHIEF E:JCECl.JTIVE OFFICER.

 

 

 

 

Signature:

 

Signature:

[gowb0uzobh3b000001.jpg]

Dated:    lo •30 - 2O20

 

Dated:     10/30/2020

 

 

 

 

 

9